Citation Nr: 1136089	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-25 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected transient ischemic attacks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1986 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of an initial disability rating in excess of 10 percent for service-connected transient ischemic attacks manifested my memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a transient ischemic attack are rated at a minimum of 10 percent following a six month period after the date of the attack.  




CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for transient ischemic attacks  
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8007, 8009 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran's transient ischemic attacks are rated by analogy to rating an embolism of a brain vessel under Diagnostic Code 8007.  A vascular condition under Diagnostic Code 8007 is as a hemorrhage of a brain vessel under Diagnostic Code 8009 which provides for an initial disability rating of 100 percent for six months, with the disability being rated thereafter based on residuals, at a minimum disability rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Codes 8007, 8009.

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

The Veteran's service treatment records reveal that on April 18, 2007, he was diagnosed with having a transient ischemic attack.  Thereafter, service treatment records show that the Veteran was treatment intermittently for symptoms associated thereto.  

A VA general examination report dated in September 2008 shows that the Veteran reported being treated with preventive medication for transient ischemic attacks since 2008.  Physical examination revealed that his blood pressures readings were 117/78, 114/78, and 110/79.  He had a regular heart rate and rhythm.  There were no murmurs, gallops, or hypertensive heart disease noted.  The diagnosis was prophylaxis Plavix post transient ischemic attack.

In correspondence from the Veteran's representative dated in November 2009, it was indicated that the Veteran's residuals of the transient ischemic attack included some memory loss and clear lesions in the brain consistent with lacunar ischemic changes.

The Veteran underwent a VA neurological disorders examination and a VA hypertension examination in July 2010.  The reports show that the Veteran described that he had been stable since onset.  He was currently on an ACE inhibitor of lisinopril for his symptoms no side effects from the medication was noted.  There was no history of renal disease, nosebleeds, but there were headaches which were noted to be related to hypertension.  There was no history of myocardial infarction; rheumatic fever; hypertension; hypertensive heart disease; heart rhythm disturbance; valvular heart disease including prosthetic valve; congestive heart failure; other heart disease; angina; dizziness; syncope; fatigue; or dyspnea.  The Veteran appeared well nourished and in no apparent distress.  Blood pressure readings were 128/79, 120/82, and 128/77.  The diagnosis was transient ischemic attack residual headaches and hypertension.

Initially, the Board notes that the Veteran has been awarded service connection for hypertension on a direct basis and for headaches secondary to the hypertension.  Those issues are currently not on appeal, therefore, analysis of this claim will encompass all other residual symptoms of the transient ischemic attack.

Upon a thorough review of the record, the Board finds that the Veteran's transient ischemic attack warrants an initial 10 percent disability rating under Diagnostic Code 8009.  In this regard, the evidence of record shows that the Veteran had a transient ischemic attack in April 2007.  Under the criteria of Diagnostic Code 8009, the Veteran's disability would have been rated at 100 percent for six months, and then at a minimum of 10 percent.  In the Veteran's case, as the he sustained the transient ischemic attack during service, and service connection for the transient ischemic attack is effective more than six months after the transient ischemic attack, the assignment of a 100 percent disability rating would not be warranted.  However, Diagnostic Code 8009 provides that following six months, the Veteran's residuals of a transient ischemic attack are to be rated at a minimum of 10 percent.  As such, the Board finds that the Veteran's transient ischemic attack warrants an initial disability rating of 10 percent.

As noted, the Veteran has been separately rated for both headaches and hypertension.  There is no evidence of record that the Veteran manifests residuals that include complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, or visceral manifestations.  As such, there is no evidence to support the assignment of an initial disability rating in excess of 10 percent. 

The Board notes, however, that as the Veteran has indicated that he has experienced some memory loss, and there is not sufficient evidence of record to fully consider the extent of that aspect of his disability, possible psychotic manifestations of the transient ischemic attack (to include memory loss) will be discussed in the Remand section of this decision below.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Accordingly, the Board finds that overall disability picture most closely approximates the criteria for a 10 percent disability rating.  As noted above, this is an initial disability rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the transient ischemic attacks warranted a disability rating higher than 10 percent.

Extra-schedular Consideration

In view of the Remand below for development of the issue of entitlement to rating in excess of 10 for the residuals of service-connected transient ischemic attacks, the Board finds that it would be premature to assess whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.   


ORDER

An initial 10 percent disability rating for service-connected transient ischemic attack is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case as to whether the Veteran is entitled to an initial disability rating in excess of 10 percent for service-connected transient ischemic attacks manifested my memory loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As noted above, transient ischemic attacks are rated based upon their residual manifestations  under 38 C.F.R. § 4.124a, to include psychotic manifestations.  In correspondence dated in November 2009, it was indicated that the Veteran's residuals of the transient ischemic attack included some memory loss.  Neither the September 2009 VA general medical examination, nor the July 2010 neurological and hypertension examination reports appear to address any residuals of the Veteran's transient ischemic attacks manifested by memory loss.  As such, the Board finds these examination reports to be of little probative value in determining whether the Veteran has such memory loss residuals, and if so the extent of such residuals.  As such, on remand, the Veteran shall be scheduled for an appropriate VA examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall schedule the Veteran for a VA examination, by an appropriate specialist, to determine the current nature and severity of his residuals of transient ischemic attacks, to specifically include the Veteran's claim of residual memory impairment.  The claims file, including a complete copy of this Remand, must be made available for review of the Veteran's pertinent medical history.  The examination shall include any diagnostic testing or evaluation deemed necessary.

After a complete review of the Veteran's claims file, an interview and physical examination of the Veteran, the examiner is directed to identify all symptomatology associated with the Veteran's service-connected transient ischemic attacks, to specifically include memory impairment.  The severity of each identified manifestation must be discussed in detail.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.    A complete rationale for any opinion expressed shall be provided.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


